ST. PAUL, J.
I am of opinion that the judgment of the City Court is correct.
*394June 21, 1909.
The evidence does not establish that the concrete blocks furnished by the defendant company were inferior in quality. The three last or top courses, were “green,” but plaintiff knew this fact when he used them and had been cautioned against doing so before they were properly seasoned.
I’am satisfied that the trouble comes principally from-the fact that, contrary to custom, no. furring was used in the exterior walls of the building, but instead the plaster was laid directly on the blocks, which by their very nature were porous.
In this connection it is well to observe that the defendant, a corporation, distinct from the individuals that compose it, had nothing to do with the completion of the specifications, in which no furring was called for.
Judgment affirmed.